 USDC IN/ND case 4:20-cv-00050-TLS-JPK document 3 filed 06/23/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 RODOLFO ANTONIO LOPEZ, JR.,

                Plaintiff,

                        v.                               CAUSE NO. 4:20-CV-50-TLS-JPK

 SUPREME COURT JUSTICES OF UNITED
 STATES SUPREME COURT, et al.,

                Defendants.

                                         OPINION AND ORDER

       Rodolfo Antonio Lopez, Jr. filed this case on his own behalf while being held at the

Orange County Jail in Florida. He did not pay the filing fee, and he is barred from proceeding in

forma pauperis “unless [he] is under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g). Mr. Lopez is subject to this restriction because he has, “on three or more prior

occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it [was] frivolous, malicious, or fails to

state a claim upon which relief may be granted . . . .” Id. This is commonly known as the “three

strikes” provision. In fact, Mr. Lopez has 5 strikes:

       (1) Lopez v. St. Joseph County Jail, 3:19-CV-957 (N.D. Ind. filed 6/5/2019),
       dismissed August 13, 2019, pursuant to 28 U.S.C. § 1915A because the complaint
       did not state a claim for which relief could be granted;

       (2) Lopez v. Veterans Affairs, 3:19-CV-506 (N.D. Ind. filed 7/1/2019), dismissed
       January 9, 2020, pursuant to 28 U.S.C. § 1915A for filing a frivolous lawsuit; and

       (3) Lopez v. Micheal Rogers, 3:20-CV-39 (N.D. Ind. filed 1/10/2019), dismissed
       April 30, 2020, pursuant to 28 U.S.C. § 1915A for failure to state a claim;

       (4) Lopez v. Aramark, 3:20-CV-40 (N.D. Ind. filed 1/10/2019), dismissed April
       30, 2020, pursuant to 28 U.S.C. § 1915A for failure to state a claim;
 USDC IN/ND case 4:20-cv-00050-TLS-JPK document 3 filed 06/23/20 page 2 of 2


        (5) Lopez v. The People, 3:20-CV-41 (N.D. Ind. filed 1/10/2019), dismissed
        January 16, 2020, pursuant to 28 U.S.C. § 1915A for failure to state a claim;

        An inmate who has struck out “can use the partial prepayment option in § 1915(b) only if

in the future he ‘is under imminent danger of serious physical injury.’” Abdul-Wadood v.

Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996) (quoting 28 U.S.C. § 1915(g)). In order to meet the

imminent danger standard, the threat complained of must be real and proximate. Ciarpaglini v.

Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine emergencies” qualify as a basis for

circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

        Here, the complaint vaguely alleges violation of his civil rights in relation to a state court

conviction in case number 46D01-1802-F6-149. Nothing in the complaint alleges that he faces a

genuine emergency or that he is in imminent danger of serious physical injury. Therefore, he

may not proceed in forma pauperis. He must pay the full filing fee before he can proceed with

this lawsuit.

        For these reasons, the court GRANTS Mr. Lopez until July 24, 2020, to pay the $400

filing fee and CAUTIONS him if he does not respond by the deadline, this case will be dismissed

without further notice for non-payment of the filing fee.

        SO ORDERED on June 23, 2020.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  2
